Title: To George Washington from David Forman, 1 January 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 1st Janry 1782
                     
                  
                  In my last I did mention to your Excly that a fleete was preparing to sail—I Could not form any Opinion of there distination.
                  
                     Tey Sailed on Thursday last and Werere Convoyed by Two Frigates and Two Sloops of War—The Transports were 15 Square rigged Vessels and four Sloops and Schooners—last Evening one of my secret Intelligencers come up to my House—he says the fleete Carryed Troops to Charles Towon, Two Regts of Hessions and some new Troops, in all about 1000 Men.  He allso adds that Lord Cornwallace went to Europe in the robust Ship of War a 74—But that prior to her going to sea she had all her guns Taken out—that she was in so wreck’d a state as not to be fit for servace with them onboard.
                  My Intiligence from New York has of late been intirely Broaken up, Occasioned by a fellow from this Country Joining the enemy & swareing against Eight diffrent Persons that they went to New York by my permission &c.—however the persons he swore against may be guilty in other Respects, I am happy to say they never were imployed by me—it did However for a Time give sutch a shock to my inteligencers untill the Names of the Accused persons were made known that I was intirely Neglected by them—they are again recovering there Spirits and I shall I hope be enabled to give your Excly a Tolerable good Acctg of what they are doing.
                  Stratin Island is I believe at this time in a very defenceless State There Grand Works at The Flagg Staff excepted—Should your Excly think it Necessary I believe I Could get a very good Statement of there force situation &c.—Enclosed your Excly has my Acctg of Expenses for the Years 1780 & 81—I would not have Troubled Your Excly with them had I been able to Compleat there full pay without your Exclys assistance—but I really am drained to the last Shilling.  I have the Honr to be your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
                  
                     P.S.  I have discharged the person from the Highlands together will all the Horsman.
                  
                  
               